“A party seeking to restore a case to the trial calendar after it has been dismissed pursuant to CPLR 3404 must demonstrate the merits of the case, a reasonable excuse for the delay, the absence of an[y] intent to abandon the matter and the lack of prejudice to the nonmoving party” (Rivers v Jamaica Water Supply Co., 250 AD2d 661 [internal quotation marks omitted]). Moreover, all of the above requirements must be satisfied before a case can be properly restored (see Fico v Health Ins. Plan of Greater N.Y., 248 AD2d 432).
The plaintiff failed to establish his entitlement to restoration of the case to the trial calendar (see Fico v Health Ins. Plan of Greater N.Y., supra). The plaintiffs affidavit failed to specify the nature of the alleged negligence on the defendant’s part, *649and thus, failed to demonstrate the existence of a meritorious claim. The plaintiff also failed, inter alia, to proffer a reasonable excuse for his delay in moving for the instant relief.
The cross motion is denied as unnecessary since the action was deemed dismissed on August 7, 1998. Ritter, J.P., Florio, Goldstein, Luciano and Cozier, JJ., concur.